Exhibit 4.35 Amendment 1 to Agreement dated 19th Aug’13 signed by and between Dr. Reddy’s Laboratories Limited Bollaram Road, Miyapur, Hyderabad 500 049 India (Hereinafter referred to as “Dr. Reddy’s”) and Prana Biotechnology Ltd Level 2,369 Royal Parade, Parkville Victoria, 3052 Australia (Hereinafter referred to as “Prana”) Dr. Reddy’s and Prana are collectively referred to as the “PARTIES” This amendment will include the following amended clauses in the above mentioned agreement and will be in effect from 26th September 2013. 1. Terms to varied. The following project item (Sub-Project 1) in Appendix A (Project works and time table section) is set for amendment. i. Bifurcation of Sub project 1 in Appendix A(project works and time table section) Project item (Sub-Project) Responsible Party Milestone Payment Timeline 1-Completion of Process Development work (towards filtration) Dr.Reddy’s USD 45,000 Commence April 1st 2013, “start date”. Milestone payment on completion. Is amended as follows Project item (Sub-Project) Responsible Party Milestone Payment Timeline 1(a)- Completion of Process Development work (towards filtration) till stage 4 (CDDQ-4) Dr.Reddy’s USD 36,000 Commence April lst 2013, “start date”. Milestone payment on completion. 1(b)- Completion of Process Development work (towards filtration) from stage 4 (CDDQ-4) to stage 5 (CDDQ-5) Dr.Reddy’s USD 9,000 Commence April lst 2013, “start date”.Milestone payment on completion. Page 1 of 2 The deliverables of sub project 1 (a) and 1(b) will be in line with the deliverables of Sub project 1, mentioned in the master service agreement dated 19th Aug 13. All other terms and conditions of the original Agreement dated 19th Aug’13 remain unchanged. In witness whereof, the parties hereto have signed this Agreement Signed for and on behalf of Signed for and on behalf of Dr. Reddy’s Laboratories Limited Prana Biotechnology Ltd. Signature Signature Name: Manoj Mehrotra Name: Dianne Angus Witness Signature Witness Signature Witness Name: Animesh Kondiparthy Witness Name: Elisabeth Gautier Page2 of 2 Amendment 2 to Agreement Commencement Date 5th April’13 signed by and between Dr. Reddy’s Laboratories Limited Bollaram Road, Miyapur, Hyderabad 500 049 India (Hereinafter referred to as “Dr. Reddy’s”) and Prana Biotechnology Ltd Level 2, 369 Royal Parade, Parkville Victoria, 3052 Australia (Hereinafter referred to as “Prana”) Dr. Reddy’s and Prana are collectively referred to as the “PARTIES” This amendment will include the following amended clauses in the above mentioned agreement and will be in effect from 31st August 2013. 1. Terms to the amendment would remain as same as that of MSA Commencement Date 5thApril’13 The following project item (Sub-Project) in Appendix A (Project works and time table section) is added with the following activities as additional section -8 Sub project-section -8 in Appendix A (project works and time table section) is added with the additional line items as described below Page 1 of 2 Sr. No. Project item (Sub-Project) Appendix A Responsible Party Milestone Payment in USD on completion of line item Expected / Estimated Timeline and invoicing 8. EOP2, analytical & crystallization work package a. l Analysis of IDT batches & sharing required set of data as per the revised Assay & RS methods Dr. Reddy’s & Prana (sample to be provided by Prana l Comparing physical properties for all key API batches Batch Number 1457(2011 campaign), 1433(current campaign) are plant scale batches and DA1020702.1 is IDT batch. These batches will be analyzed & compared for physical properties e.g. PSD, DSC, XRPD and bulk density (if sufficient quantity is available) Dr. Reddy’s & Prana (sample to be provided by Prana) Sep’14 l Expanding specifications of CDDQ-3 as a regulatory starting material & related analytical work. Specification development as per requirement of Regulatory starting material Dr. Reddy’s & Prana l Part Compilation of data as part of CMC package for EOP2 meeting Creating batch history for CDDQ-3,4,5i-impurity profiling, showing equivalency to the earlier material, method. Old batches may not be available, however impurity profile would be created for all the batches manufactured now onwards– Compiled data would be presented Dr. Reddy’s & Prana b. CMC summary for EOP2: l Expanding specifications of CDDQ-3 as a regulatory starting material & related analytical work- Method development and validation for related substances by HPLC and assay by HPLC– Compiled data would be presented Dr. Reddy’s & Prana Sept’ 14 l Analytical support for crystallization development work including PSD analysis- Compiled data would be presented Dr. Reddy’s & Prana c. l Material Generation for Crystallization work Dr. Reddy’s Oct’14 l Analysis for the support on Crystallization studies for the lab samples Dr. Reddy’s d. l Analysis of Optimized Samples and Report Finalization for Crystallization work Dr. Reddy’s Nov’14 EOP2 means- End of phase 2 meeting, all other terms and conditions of the original Agreement commencement date 5th April’13 remain unchanged. In witness whereof, the parties hereto have signed this Agreement Signed for and on behalf of Signed for and on behalf of Dr. Reddy’s Laboratories Limited Prana Biotechnology Ltd. 25th Sept 2014 2/9/14. Signature Signature Name: Anurag Roy Name: Dianne Angus 25th Sept 2014 Witness Signature Witness Signature Witness Name: Suresh Kumar Ramachandran Witness Name: Elisabeth Gautier2 Sept 2014 Page2 of 2
